DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-10 depend, the claim is directed to a “display device” (line 1), but contains no description or limitations directed to such a device, but rather recites limitations directed to an oxygen pipe arrangement to which the claimed display device is intended to be attached, rendering the scope of the claims indefinite at least in that no description of structure of the claimed display device is present in the instant claims.
2) In claim 1, the term “in particular” renders the scope of the claims indefinite in that it is not clear if the claims are intended to be restricted to only the limitations following the term, or if the limitations following the term “in particular” are merely non-limiting embodiment(s), rendering the scope of the claims indefinite. 
3) The following terns in the claims  lack clear antecedent basis, rendering the scope of the claims indefinite:
1) “the gas supply” (claim 1, line 6)
2) “the wall” (claim 1, line 11)
3) “its opening part” (claim 1 line 13)
4) “the lower end” (claim 2, line 2)
5) “the residual gas” (claim 3 line 2)
6) “the end” (claim 5, line 2)
7) “the bowl-like outlet valve” (claim 7 Line 2)
4) In claim 4, it is not clear how or in what manner the pin is “designed and arranged” to influence a signal device, since no structure is given or any indication as to the manner of arrangement or what would constitute “influencing” the signal device, rendering the scope of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the above claims fail to properly further limit independent claim 1 since the claims recite only limitations dealing with the type of gas conveying line the claimed display device is intended to operate on, where any display device allowed by claim 1 (which in light of the lack of any structure or description of the display device would be any type of display device) could operate in the arrangements recited in dependent claims 2-10. It has been held that the manner or method of use of an apparatus alone. Cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,701,518 to Herff (Herff). Herff teaches a display device (220 or 272 indicating “dangerous situations” such as an improper lance (oxygen pipe) distance meeting all properly limiting recitations of the instant claims since a) the term “in particular” allows for the use of the display device in other gas conveying lines, b) the claims do not recite any location or arrangement of any display device with respect to the gas conveying lines, and c) the display device meets all structure of the claimed display device (the instant claims do not recite any display device structure) and could, if desired be employed in a gas conveying arrangement as recited in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2016/0069748, showing a further example of a display device employed with gas conveying lines, and US 2020/0246647 (the publication of the instant application) are also cited.





.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk